DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

	Claims 1 and 20: “an image acquisition system configured to acquire”
A review of the specifications shows that the following appears to be the corresponding structure described in the specifications for the 35 U. S. C. 112(f) or pre-AIA  35 U. S. C. 112, sixth paragraph limitation:
Claims 1 and 20: an image acquisition system is considered to be a computed tomography (CT) system, a fluoroscopy system, a magnetic resonance imaging (MRI) system, an ultrasound (US) system, or the like as described by paragraph 34.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected because the claim recites the limitation "the hologram and the another hologram" in line 2.  There is insufficient antecedent basis for this limitation in the claim as it is unclear if “the hologram and the another hologram” are the same as “the hologram” and “the another hologram” listed prior. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-13 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nikou (US-20220117669-A1).

Regarding claims 1,20:
Nikou teaches a method for holographic augmented reality visualization and guidance in performing a medical procedure on an anatomical site of a patient by a user, comprising: providing a system including: an augmented reality system, (paragraph 4), using a sensor to track an instrument (paragraph 66), a system that can collect patient data (pre-operative and intra-operatively) (paragraph 73) and display the data holographically (paragraph 120), a computer system having a processor and a memory, the computer system in communication with the handheld tools and headsets  worn by the surgeon including an augmented reality system (paragraph 122 and figure 2B), the computer system in communication with a tracked instrument (figure 2A), the computer system in communication with the image acquisition system (figure 2C), the computer system tracking an instrument and using a sensor that can provide the tracked instrument dataset (paragraph 73), the computer system registering the dataset and the tracked instrument dataset with the patient (paragraph 124, 129 and Figure 2C), an augmented reality system rendering a hologram based on the holographic image dataset of the patient (paragraph 269), positioning a holographic display of a cutting guide based on feedback from the alignment of the guide on the patient (paragraph 266) and from the tracked instrument (paragraph 205), performing, a portion of the medical procedure on the patient while viewing the patient and the hologram with the augmented reality system (paragraph 266) and providing a cutting guide to the surgeon using a feedback system (paragraph 266). 

Regarding claim 2:
Nikou teaches providing haptic, audio (paragraph 242) or visual feedback (Paragraph 5, 329). 

Regarding claim 3:
Nikou teaches the visual feedback is comprised by the augmented reality system (hologram) (paragraph 4-5). 

Regarding claim 4:
Nikou teaches feedback generated after changing a projected surgical plan of the medical procedure (paragraph 115 and 159).

Regarding claim 5:
Nikou teaches the projected surgical plan determined preoperatively with respect to the medical procedure (paragraph 82). 

Regarding claim 6 and 7:
Nikou teaches planning an ideal location for an incision of the tracked surgical instrument and creating a holographic or projection on the patient, showing the trajectory of the incision (paragraph 273). 

Regarding claim 8:
Nikou teaches providing an anatomical location (treatment zone) for the projected surgical plan (paragraph 5). 

Regarding claim 9:
Nikou teaches providing a projected surgical plan for the projected implant placement (paragraph 279). 

Regarding claim 10:
Nikou teaches providing a projected surgical plan for inserting the tracked instrument into the anatomical site (paragraph 247). 

Regarding claim 11:
Nikou teaches providing feedback, based on the holographic image data set (paragraph 247) while the user is performing the medical procedure (paragraph 143).

Regarding claim 12 and 13:
Nikou teaches the feedback providing the user to stop the performance of the medical procedure (paragraph 266) or by providing visual feedback of flashing lights alerting the user of an error (paragraph 352). 

Regarding claim 19:
Nikou teaches recording the tracked instrument and feedback data (paragraph 209) and the holographic image data (paragraph 104).

Further regarding claim 20:
Nikou teaches a system and method for holographic augmented reality visualization and guidance as described above.  
In addition, Nikou teaches a system that can guide the speed and depth of the tracked instrument during the medical procedure in response to the feedback (paragraph 205), and the user performing a portion of the medical procedure on the patient while viewing the patient and the hologram with the augmented reality system (paragraph 247 and figure 13). Examiner notes that paragraphs 205, 247 and figure 13 are related to the claim limitation in claim 20 stating “to provide at least one of visualization, guidance, and navigation of the tracked instrument to the user during the medical procedure in response to the feedback when the user performs a portion of the medical procedure on the patient while viewing the patient and the hologram with the augmented reality system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nikou (US-20220117669-A1) as applied to claim 1 above, and further in view of Thomas (US-20160070436-A1).

Regarding claim 14 and 15:
Nikou teaches collecting two holographic datasets (paragraph 120 and 163), preoperatively (the image acquisition system) using CT, MRI, X-ray, fluorescent, ultrasound (paragraph 73) and intraoperatively (the another image acquisition system) using point probe or new images using CT, MRI, X-ray, fluorescent, ultrasound (paragraph 73 and 114). 
Nikou does not teach another image acquisition system configured to acquire another holographic image dataset.
Thomas teaches from within a similar field of endeavor, using preoperative data (first image acquisition system) and updated intraoperative data (second image acquisition system) wherein the updated intraoperative data is newly acquired images (paragraph 141) and (paragraph 19 and figure 5) wherein the data can be displayed holographically (paragraph 129). 
It would have been obvious to modify Nikou to acquire updated, intraoperative, holographic data as taught by Thomas in order to alert the user of any new information that is gathered during surgery such as discovering a nerve bundle (paragraph 141).  Examiner notes that the intra-operative data would be collected with a different (e.g. another) image acquisition system in its broadest reasonable interpretation.  

Regarding claim 16 and 17:
Nikou teaches an animation using the hologram and displaying the animation as a hologram during the procedure while the user is wearing the augmented reality headset (paragraph 160).

Regarding claim 18:
Nikou teaches the preoperative data (the image acquisition system) collected using CT, MRI, X-ray, fluorescent, ultrasound (paragraph 73) and the intraoperative data (the another image acquisition system) collected using point probe or new images using CT, MRI, X-ray, fluorescent, ultrasound (paragraph 73 and 114)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IKRA F CHAUDHRY/Examiner, Art Unit 3793               

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793